Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Cho et al. (US 8,654,095 B1).
As to claim 1, Cho shows an electronic device 11 (Fig. 1 and Col. 3, lines 18 – 21) comprising: a housing (i.e. bezel 13/second area 42 in a folded state, Figs. 1 and 6, Col. 3, lines 18 – 23 and Col. 5, line 57 – Col. 6, line 6) including a first side, a second side, a third side, and a fourth side (Figs. 1, 4 and 6); a variable display 12 coupled to the housing (Fig. 1 and Col. 3, lines 18 – 23) and having a changeable position of a side area surrounding the first side (i.e. folded and unfolded state, Figs. 1 and 6); a sensor 102 configured to detect a change in the position of the side area (i.e. whether the device is in a folded state, Figs. 1, 6 and 8 and Col. 9, lines 7 – 16); and a processor (controller 103) electrically connected to the variable display and the sensor (Fig. 8 and Col. 9, line 57 – Col. 10, line 3); wherein the processor is configured to: obtain data on a state change of the variable display through the sensor (i.e. folded/unfolded state, Col. 9, lines 57 – 65), calculate an amount of change in the position of the side area based on the data on the state change (i.e. folded/unfolded state, Col. 9, lines 57 – 65), and change display coordinates of a soft key (i.e. control button 62) based on the calculated amount of change (i.e. folded/unfolded state, Fig. 6, Col. 7, lines 53 – 61 and Col. 9, lines 57 – 65).
As to claim 8, Cho shows a grip sensor (Col. 4, line 66 – Col. 5, line 3), wherein the processor is configured to: detect a grip position on the electronic device through the grip sensor (Col. 4, line 66 – Col. 5, line 15) and change the display coordinates of the soft key based on the detected grip position (Fig. 6 and Col. 7, line 53 – 61).
As to claim 11, Cho shows a method of displaying a soft key (i.e. control button 62) on a variable display of an electronic device (i.e. folded/unfolded state, Fig. 6, Col. 7, lines 53 – 61 and Col. 9, lines 57 – 65), comprising: obtaining data on a change in a state of the variable display through a sensor 102 of the electronic device (i.e. whether the device is in a folded state, Figs. 1, 6 and 8 and Col. 9, lines 7 – 16), calculating an amount of change in a position of a side area of the variable display based on the data on the state change (i.e. folded/unfolded state, Col. 9, lines 57 – 65), the side area being an area corresponding to a portion of the variable display surrounding a first side of a housing of the electronic device (i.e. bezel 13/second area 42 in a folded state, Figs. 1 and 6, Col. 3, lines 18 – 23 and Col. 5, line 57 – Col. 6, line 6); and changing display coordinates of the soft key based on the calculated amount of change (Fig. 6, Col. 7, lines 53 – 61 and Col. 9, lines 57 – 65).
As to claim 18, Cho shows a grip sensor (Col. 4, line 66 – Col. 5, line 3), wherein the processor is configured to: detect a grip position on the electronic device through the grip sensor (Col. 4, line 66 – Col. 5, line 15) and change the display coordinates of the soft key based on the detected grip position (Fig. 6 and Col. 7, line 53 – 61).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Holenarsipur (US Pub. No. 2014/0191110 A1).
As to claims 3 and 13, Cho does not show that the sensor includes an illuminance sensor, and wherein the illuminance sensor is disposed under the variable display and configured to detect an amount of light incident on the variable display to obtain the data on the state change.
Holenarsipur shows that a sensor includes an illuminance sensor 26 (Fig. 5 and para. 61), and wherein the illuminance sensor is disposed under a display 44 and configured to detect an amount of light incident on the display to obtain data (Fig. 5 and para. 61).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Cho with those of Holenarsipur by providing an illumination sensor under the display because designing the system in this way allows the device to detect the presence of a smudge (para. 61).
Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Vertegaal (US Pub. No. 2016/0299531 A1).
As to claims 6 and 16, Cho does not show that the sensor includes a rotary encoder, and at least a part of the variable display is rolled on the rotary encoder, and wherein the rotary encoder is configured to detect an amount of rotation of the rotary encoder to obtain the data on the state change.
Vertegaal shows that a sensor includes a rotary encoder (Fig. 4 and para. 32), and at least a part of a variable display is rolled on the rotary encoder (Fig. 4 and para. 32), wherein the rotary encoder is configured to detect an amount of rotation of the rotary encoder to obtain the data on a state change (Fig. 4 and para. 32).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Cho with those of Vertegaal by providing a rotary encoder to detect the state of the device because designing the system in this way allows the device to provide a scrolling input function (para. 32).
As to claims 7 and 17, Cho does not show that the sensor includes a bending sensor, and wherein the bending sensor is disposed under the variable display and configured to detect an amount of bending to obtain the data on the state change.
Vertegaal shows a bending sensor (paras. 30 and 33), and wherein the bending sensor is disposed with a variable display and configured to detect an amount of bending to obtain the data on a state change (paras. 30 and 33).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Cho with those of Vertegaal by providing a rotary encoder to detect the state of the device because designing the system in this way allows the device to provide a page navigation input function (para. 33).
Allowable Subject Matter
Claims 2, 4, 5, 9, 10, 12, 14, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627